DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 01/02/2020.  Claims 1-13 are pending in the application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed 01/02/2020 complies comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  It has been considered and placed in the application file.

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:  The following references are considered the closest references:
Gandhi et al. (US 10,567,495), in reference to Fig. 3 and its corresponding description begins in column 10, line 29 to col. 12, line 52, describes a long range wide area network (LoRAWAN) comprising end devices 20, gateway 30, central network server 60 and application server 70 and in that join request 402 is sent from end device join request without IQ inversion as well as “when a number of failed transmissions of the first join request message is greater than or equal to a preconfigured threshold, transmitting an IQ-inverted second join request message to a relay.”
Lee et al. (US 2021/0099349) discloses an IoT network management comprising, in reference to Fig. 1 and its corresponding description at para [0044] to [0048], end nodes 100, gateways 200, network server 300, and application server.  In reference to Fig. 4 and para [0056] to [0074], it is disclosed IoT network terminal sends an IoT network joining request to the IoT network server 300 at S215; the server 300 determines whether to allow terminal to join network at S220 and sends the information regarding terminal is allowed to join network at S225.  Lee et al appears to fail to specifically describes the join request without IQ inversion as well as “when a number of failed transmissions of the first join request message is greater than or equal to a preconfigured threshold, transmitting an IQ-inverted second join request message to a relay.”
Magley et al. (US 10,687,390) discloses methods and systems for managing communications through a bridge between a gateway and a node in a long range network.  In reference to Fig. 2 and its corresponding description begins in col. 8, line 33 and thereinafter, a method for joining a bridge 130 to a network utilizing a LoRaWAN protocol is described.  The most relevant description related to the claimed invention is described as following in col. 8, lines 33-67: “A Join Request message is generated at and transmitted up from the bridge 130 to the LoRaWAN.TM.  gateway 110, at which point it is effectively sent to the network server 104 and to the join server 102.  The join server 102 may respond to the Join Request message with a Join Accept message if the bridge 130 is permitted to join the network 150, and if the bridge 130 is not permitted to join the network 150 there would be no response.  The Join Accept message is effectively sent from the join server 102 to the network server 104 to the LoRaWAN.TM.  gateway 110 to the bridge 130.  A Class A response window is initiated when the bridge 130 initiated the Join Request message.  The Class A response window is open at .+-.20 microseconds after a Join Accept delay of 5 seconds after the Join Request message was sent by the bridge 130.  The bridge 130 is expecting a Join Accept message from the LoRaWAN.TM.  gateway 110 via the network server 104 and the join server 102 within the Class A response window.  The bridge 130 then reads and authenticates the Join Accept message by following a LoRaWAN.TM.  end-device authentication procedure.  According to some embodiments, an acknowledgment (ACK) message may be bubbled up from the bridge 130 to the join server 102 to confirm acceptance and authentication by the bridge 130.  Nodes 120A-120B follow similar join processes, but nodes 120C-120E do not go through this LoRaWAN.TM.  join process with network 150 but go through a communication initiation process with bridge 130.  Subsequently, as discussed above (not shown), the bridge 130 (and nodes 120A-120B) similarly negotiate Class B time slots.  The communication provider network 150 keeps track of which LoRaWAN.TM.  gateway 110 is associated with each downstream device (nodes 120A-120E and bridge 130).”  Magley et al appears to fail to specifically describes the join request without IQ inversion as well as “when a number of failed transmissions of the first join request message is greater than or equal to a preconfigured threshold, transmitting an IQ-inverted second join request message to a relay.”
Specifically, the prior art of record, considered individually or in combination, appears to fail to fairly show or suggest a claimed invention comprising, among other limitations, novel and unobvious limitations of  "transmitting a first join request message to a base station without IQ inversion; when a number of failed transmissions of the first join request message is greater than or equal to a preconfigured threshold, transmitting an IQ-inverted second join request message to a relay," structurally and functionally interconnected in a manner as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Struhsaker (US 10,178,449).
O'Connell et al. (US 10,212,577).
Sennoun et al. (US 10,277,234).  
Di Girolamo et al. (US 2020/0107402).
Farrell, LPWAN Overview, Internet-Draft, 43 pages, February 7, 2018.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        June 4, 2021